Title: To Benjamin Franklin from Thomas Barclay, 28 July 1783
From: Barclay, Thomas
To: Franklin, Benjamin


          
            Sir
            Auteuil 28 July 1783
          
          I have the honor to inform your Excellency that I received last post a Letter from
            Messrs. Schweighauser & Dobreé of Nantes under whose care the Arsnal belonging to
            the United States is placed, informing
            me that their Partner at L’Orient Messr. Puchelberg & Co., had some months ago laid
            an attachment on all the Arms and other Military supplies under the Care of Messrs.
            Schweighauser & Dobreé.
          I need not inform your Excellency of the Nature of the transaction, as it fell
            immediately under your own inspection, but I beg leave to say that unless Goverment
            passes some signal Censure on those persons who have brought attachments against the
            property of the United States the Execution of my Office will be embarrass’d beyond
            discription.
          I beg Sir you will Lay the matter in its proper light before the Minister’s, and obtain
            as soon as possible the dismission of this attachment and of those laid on the Alliances
            prize money.
          These attachments have been held in suspence several months to the great determent of
            the Public business under my care, and at the immenent risk of a heavy Loss in the final
              payment.
          I have the honor to be with great respect Your Excellency’s Most Obedient Most Huml
            Sert
          
            Thos Barclay
            His Excellency Benjamin Franklin Esqr.
          
        